Name: 90/411/EEC: Commission Decision of 19 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  competition;  Asia and Oceania;  financial institutions and credit
 Date Published: 1990-08-08

 Avis juridique important|31990D041190/411/EEC: Commission Decision of 19 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Spanish text is authentic) Official Journal L 209 , 08/08/1990 P. 0023 - 0024*****COMMISSION DECISION of 19 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Spanish text is authentic) (90/411/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 and 4 thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the thresholds laid down by Article 4 (1); Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas Spain has submitted such an application to the Commission in respect of the Autonomous Community of Asturias and areas of the Basque Country; Whereas these areas satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The Autonomous Community of Asturias and the areas of the Basque Country listed in the Annex are hereby found to satisfy the criteria in Article 3 (1) and the thresholds in Article 4 (1) of Council Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 19 July 1990. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1. ANNEX Geographical coverage of the Resider programme in the Basque Country List of municipalities in the province of Ã lava Amurrio Aramaio Arceniega AspÃ ¡rrena Ayala Llodio Okondo Salvatierra San MillÃ ¡n Zalduondo List of municipalities in the province of Vizcaya AbadiÃ ±o Abanto y Zierbana Amorebieta-Echano Arrigorriaga Atxondo Baracaldo Basauri Bedia BÃ ©rriz Bilbao Derio Durango Elorrio Erandio Ermua EchebarrÃ ­a Galdakao Garay Izurza Larrabetzu Leioa Lemoa Lezama Loiu Mallabia MaÃ ±aria Muskiz OrduÃ ±a Ortuella Portugalete Santurtzi Sestao Sondika Valle de TrÃ ¡paga-Trapagaran ZaldÃ ­bar Zamudio ZarÃ ¡tamo List of municipalities in the province of GuipÃ ºzcoa Abaltzisketa Aduna Albiztur Alegia Alkiza Altzo Amezketa AndoÃ ¡in Anoeta Antzuola Arama Aretxabaleta Asteasu Ataun Azkoitia Azpeitia BeasÃ ¡in Beizama Belaunza Berastegi Bergara Berrobi BidegoyÃ ¡n Ã ibar Elduayen Elgeta ElgÃ ³ibar Eskoriatza Ezkio-Itsaso GaÃ ­nza Gabiria Hernialde Ibarra IdiazÃ ¡bal Iruerrieta Irura Itsasondo Larraul Lasarte-Oria Lazkao Leaburu-Gaztelu Legazpia Legorreta Leintz-Gatzaga Lezo Lizartza MondragÃ ³n-Arrasate Mutiloa Olaberria OÃ ±ati Ordizia Orexa Ormaiztegi Oyarzun Pasaia Placencia RÃ ©gil RenterÃ ­a Segura Tolosa Urnieta Urretxu UsÃ ºrbil Villabona Zaldibia Zegama ZerÃ ¡in Zizurkil ZumÃ ¡rraga